Citation Nr: 9934198	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee disability.  

2.  Entitlement to a rating in excess of 10 percent for left 
knee disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to a rating in excess of 10 percent for left 
shoulder disability.  

5.  Entitlement to a rating in excess of 10 percent for 
hypertension.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1981 to 
August 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from: (1) an April 1994 rating decision from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the veteran was denied service connection 
for right knee disability, granted service connection for left 
knee disability as noncompensable, denied service connection 
for left shoulder disability, and granted service connection 
for hypertension as 10 percent disabling; (2) an August 1994 
rating decision from the Honolulu, Hawaii VARO in which the 
veteran was granted service connection for right knee 
disability and a compensable rating for left knee disabilty, 
rated together as 10 percent disabling, denied service 
connection for right shoulder disability, and granted service 
connection for left shoulder disability as 10 percent 
disabling; and (3) a March 1998 rating decision from the San 
Diego, California, VARO in which the veteran was granted a 
separate increased rating for right knee disability, currently 
10 percent disabling, granted a separate increased rating for 
left knee disability, currently 10 disabling, and denied an 
increased rating for left shoulder disability, currently 10 
percent disabling.  


FINDINGS OF FACT

1.  The medical evidence regarding the right knee shows that 
the veteran is able to flex and extend his right knee past 
the limitations of motion required for a compensable rating.  

2.  The medical evidence regarding the left shoulder does not 
include x-rays demonstrating the involvement of 2 or more 
minor joint groups or nonunion or dislocation impairment of 
the clavicle or scapula.  

3.  The medical evidence regarding hypertension shows that 
the veteran continuously takes medication to control his 
blood pressure.  

4.  The medical evidence regarding hypertension does not show 
that the veteran's blood pressure is predominantly equal to 
or greater than the levels required for a compensable rating.  

7.  The veteran's October 1994 statement served as a notice 
of disagreement with the August 1994 rating decision that 
denied service connection for a right shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, and 
5261 (1999).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a left shoulder disability are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, and 5203 
(1999).  

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.104-10, Diagnostic 
Code 7101 (1999); 38 C.F.R. §§ 4.104-10, Diagnostic Code 7101 
(1997).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The June 1980 induction examination report showed that the 
veteran's upper extremities, lower extremities, neurologic 
system, and vascular system were normal, and no defects or 
diagnoses were listed except for a right ankle scar.  The 
veteran's systolic blood pressure was 110 and his diastolic 
blood pressure was 76.  
Although the veteran reported a history of surgery on his 
right ankle in 1973 and a broken nose in 1978, the examiner 
found him qualified for active duty.  The October 1981 in-
service examination report showed that the veteran's upper 
extremities, lower extremities, neurologic system, and 
vascular system were within normal limits, and no defects or 
diagnoses were listed.  The veteran's systolic blood pressure 
was 122 and his diastolic blood pressure was 72.  A chest x-
ray showed that the visualized bones were intact and of 
normal configuration.  No significant, soft tissue swelling 
or other abnormality was demonstrated.  The veteran reported 
a history of hay fever and an ankle operation at age 16, 
which he reported as fine now.  In July 1982, the military 
medical officer stated that the veteran was qualified for 
transfer and duties of his rank.  In February 1983, the 
military medical officer stated that a review of the 
veteran's health records had been conducted, and he was found 
physically qualified to participate in the Personnel 
Reliability Program, which was designed to assure the highest 
possible standards of individual reliability in personnel 
performing duties associated with nuclear weapons.  

In April 1984, the veteran was seen at the clinic with 
complaints of increasing pain and inflammation of the left 
knee following regular vigorous workouts.  The veteran 
complained of grating sensation, fullness, and discomfort but 
denied actual swelling.  He had a history of a football 
injury of a ligament at age 18, which required him to be in a 
cast for 6 weeks.  Objective findings were that there was no 
swelling, deformity, or tenderness.  The veteran had a full 
range of motion.  Crepitus was noted under the left kneecap.  
He had a normal stability of the joint and normal strength.  
The examination revealed slightly lowered flexion of the left 
knee as compared to the right.  The assessment was patellar 
chondromalacia of the left knee.  The radiologist noted a 
history of recurring pain in the left knee, medial and deep.  
The x-ray revealed a mild narrowing of the medial joint 
compartment, compatible with degenerative change.  

In April 1984, the veteran underwent surgery at Sharp 
Cabrillo Hospital.  The surgical report stated that both of 
the veterans knees were examined under anesthesia.  The 
primary finding was of an increase of one plus of the 
abduction stress test at 30 degrees on the left side but the 
anterior cruciate was present on Lachman's test.  There was 
no significant increase in recurvatum.  Both patellae showed 
moderate lateral patellar mobility on Fairbanks test but 
neither subluxed and both were symmetrical in their degree of 
instability.  Other tests were all negative.  McMurray's test 
was negative but it was noted on shifting that there was some 
crepitation from the medial compartment of the medial 
meniscus.  It was necessary to take out approximately half of 
the meniscus of the left knee.  The post-surgery laboratory 
report stated that the diagnosis was medical meniscus of the 
left knee consistent with clinical diagnosis of degenerative 
arthritis.  

In October 1984, the veteran was seen at the clinic for 
ligament injury to the right acromion area lasting over 1 
month after lifting heavy weights.  The provisional diagnosis 
was strain of the acromion area, and the veteran was referred 
for physical therapy.  In November 1984, the veteran 
underwent physical therapy.  The physical therapist noted 
subjective findings that the veteran complained of aches off 
and on to the left acromion and supraspinatus area that 
increased with motion.  The objective findings were that the 
veteran had good range of motion, and muscle strength to all 
groups was within normal limits.  There were no bony 
abnormalities palpated and no gap at the acromion.  There was 
tenderness directly on the acromion and upper supraspinatus.  
In August 1985, the veteran was seen at the clinic with 
complaint of post-ligament injury to the left acromion area 
over 9 months after lifting heavy weights.  The provisional 
diagnosis was left acromion and supraspinatus post-injury.  
Physical examination revealed tenderness of the acromion 
joint but minimal grind.  The veteran had a full range of 
motion, and his distal motion, vascular, and sensory were 
intact.  The assessment was suspect traumatic acromion 
arthritis.  

The veteran was seen at the clinic just prior to discharge in 
August 1986.  He requested evaluation by orthopedics of back 
and shoulder injuries that he incurred while on active duty.  
At the orthopedic examination, the veteran reported a history 
of traumatic left acromion arthritis, arthroscopic surgery of 
the left knee for a partial tear of the medical meniscus in 
April 1984 at a civilian hospital, a history of bilateral 
degenerative joint disease of the knees and a history of low 
back pain prior to entering service, with no problem since.  
Physical examination revealed a left shoulder without pain 
although crepitus was felt with flexion and extension over 
the acromion joint.  The veteran had full range of motion 
without pain.  X-ray of the left shoulder revealed early 
degenerative joint disease of the left acromion joint.  The 
assessment was acromion arthritis.  The knees had bilateral 
crepitus.  There was no swelling or erythema on inspection or 
joint line tenderness bilaterally.  Flexion and extension 
were 0-135 degrees.  There was patella tenderness.  X-ray of 
the left knee revealed the changes noted of the medial tibia.  
The assessment was a left medial meniscectomy with medial 
degenerative disc disease component.  

The August 1986 discharge examination report showed that the 
veteran's upper extremities, lower extremities, neurologic 
system, and vascular system were normal, and no defects or 
diagnoses were listed except for correction of vision of both 
eyes, seasonal well-controlled hay fever, right shoulder 
injured parachuting mild degenerative disc disease, and mild 
bilateral knees degenerative disc disease, all not considered 
disabling.  The veteran's systolic blood pressure was 138 and 
his diastolic blood pressure was 90.  The veteran reported a 
history of hay fever, painful or "trick" shoulder or elbow 
and a "trick" or locked knee.  The veteran received an 
honorable discharge and was transferred to the Naval 
Reserves.  

In December 1988, the veteran signed a physical condition 
annual certificate.  He stated that he had no injury, 
illness, or disease since his release from active duty that 
would prevent the performance of his military duties in the 
event that he would ever be recalled to active duty.  

The veteran was seen at the military medical clinic in August 
1989 for evaluation of bilateral knee pain.  Examination of 
the right knee showed that it was structurally intact with no 
crepitus or evidence of laxity in any plane.  Examination of 
the left knee showed crepitus and greater laxity from right 
to left.  There was sub-patellar pain.  

The veteran was examined in May 1990 and treated until 
October 1990 at the Berkeley Orthopaedic Medical Group Inc.  
The May 1990 examiner noted that the veteran had a long 
history of pain in both knees, a medial meniscectomy of the 
left knee, and that he continued to have some difficulty.  He 
had pain while running or using stairs and difficulty with 
vigorous athletic activities.  Examination revealed 1+ 
effusion on the left with some crepitus particularly along 
the medial joint line, no evidence of ligamentous 
instability, and some crepitus in the right knee but without 
effusion.  The remainder of the examination was normal.  The 
x-ray demonstrated medial joint space narrowing on the left, 
lesser degenerative change on the right, and minimal spurring 
was present.  The impression was degenerative joint disease 
of the knees status post-medial meniscectomy on the left.  In 
July 1990, the examiner noted that the veteran was still 
having knee pain and did not have normal function.  

From September 1991 to March 1992, the veteran was treated at 
Pickard Chiropractic Center.  Although the schedule of 
examinations is almost illegible, the schedule reveals that 
the veteran was treated for complaints regarding his right 
neck, right shoulder, and left shoulder, among other 
complaints.  

In October 1991, the veteran was examined at Tripler Army 
Medical Center.  The diagnoses were varicose veins and high 
ligation and varicose vein stripping.  

The veteran underwent an examination by G. Douglas, M.D., in 
March 1993.  The examiner noted that the veteran had cervical 
impingement syndrome of the left shoulder and degenerative 
arthritis of the compartment of his left knee.  
The veteran had genuvarus of the knee of 7 degrees and 
effusion.  He had lateral translation of the tibia on the 
femur and patellofemoral crepitus.  He had atrophy of his 
left thigh and no anterior-posterior instability.  He did 
have valgus and an opening of the medical compartment of his 
knee with valgus stress.  He did not have a pivot shift.  He 
had crepitus of the medial joint line and no lateral 
tenderness.  Examination of the veteran's shoulder revealed a 
full range of motion with pain on abduction and internal 
rotation, good power in all motors except external rotation.  
He had no sensory deficits but was tender in the levator 
scapulae muscle area, subacromial area.  There was crepitus 
and clicking with abduction and internal rotation.  The 
examiner was able to reproduce the pain with abduction and 
internal rotation.  The veteran had no atrophy of the 
deltoid.  At a follow up examination in May 1993, Dr. Douglas 
noted that the recent work-up to include an arthrogram of the 
veteran's shoulder and a magnetic resonance imaging of his 
shoulder were equivocal.  The veteran had varus deformity and 
medial compartment arthritis.  The examiner believed that the 
veteran would benefit from a high tibial osteotomy in the 
long run.  The examiner noted that the veteran did weight 
training and cycling and that his knee had no effusion.  He 
did not have thigh or quad atrophy.  The veteran returned to 
Dr. Douglas for a third orthopedic visit in June 1993.  The 
veteran reported that he suffered from chronic left shoulder 
pain, chronic left knee pain, and intermittent right 
peripatellar pain as well.  He stated that he was unable to 
work out because of shoulder pain with any overhead 
activities.  He had pain and clicking with abduction and 
internal rotation of his shoulder and his left knee was very, 
very poor.  He could not ski, could not pivot, could not run, 
and could not jog on it any longer.  The examiner stated that 
the examination of the veteran's shoulder was positive for 
impingement with abduction and internal rotation.  He was 
neurologically intact and full range of motion of his 
shoulder.  The veteran had 50 degrees of extension, 180 
degrees of forward flexion, 150 degrees of abduction and 90 
degrees of internal and external rotation.  He did have 
impingement with pain with abduction and external rotation 
but no significant rotator cuff tear.  He had a partial 
glenoid labral tear and a negative shoulder arthrogram and 
essentially negative MRI of his left shoulder.  His left knee 
had degenerative arthritis documented in 1983 and more 
degenerative arthritis in 1993.  The veteran had genuvarus of 
the left knee, which will require a tibial osteotomy, when 
the veteran is in his 40s-50s.  His right knee had 
chondromalacia symptoms.  He has moderate atrophy of his left 
knee and small effusion.  He lacks full extension by 3 
degrees.  He has flexion to 135 degrees bilateral and 
symmetrical, and he does have degenerative arthritis of his 
left knee.  

In September 1993, the veteran underwent a VA examination.  
The examiner noted a history of pain in both knees since 
1982.  There was constant pain in the left knee with swelling 
and limitation of motion.  The knees tended to give way with 
activity.  His right knee was also painful all the time.  The 
veteran was not able to participate in any physical activity 
like jogging, dancing, or hiking.  He had to stop after 
walking only 2 blocks.  Pain in the left shoulder had been 
worse for the last 2 years with radiation to the neck and 
down the arm.  Examination revealed no crepitus in the left 
shoulder.  Internal and external rotation was 90 degrees 
each.  Abduction of the left shoulder was 120 degrees, and 
abduction of the right shoulder was 140 degrees.  There was 
no effusion or tenderness of the right knee.  Flexion was 128 
degrees and extension was 0 degrees.  The left knee was 
generally enlarged without effusion or tenderness.  Flexion 
was 120 degrees and extension was 0 degrees.  The left thigh 
and leg muscles were 1/2 inch smaller than the right thigh and 
leg muscles.  Squatting was limited to 30 degrees.  His 
systolic blood pressure was 140-146, and his diastolic blood 
pressure was 100-104.  The diagnoses were hypertension, 
degenerative joint disease of the left knee, degenerative 
joint disease of the right knee, residuals of rotator cuff 
tear of the left shoulder.  

The veteran filed a March 1994 letter from R. Hicks, M.D., 
from the Tripler Army Medical Center.  Dr. Hicks stated that 
the veteran had been his patient for over one year but had 
provided details of the pain in his elbows, knees, and 
shoulders over the past 10 years.  Dr. Hicks stated that the 
veteran led a very limited lifestyle as a result of the 
chronic pain and limited mobility of his shoulders, elbows, 
and knees.  The pain in these areas had increased despite an 
attempt to prevent progression of the degeneration of the 
articular surfaces.  He was now unable to engage in any 
profession that required him to engage in any physical 
activity other than walking short distances.  He would not be 
able to carry heavy loads because of the extent of the 
disease in his shoulders and elbows.  Dr. Hicks stated that, 
based on his knowledge of the situation, it was obvious that 
the original injuries were obtained while the veteran was on 
active duty with the United State Navy and the progression 
that had occurred since 1986 was due to the basic disease 
process and not because of any additional trauma.  

The veteran's wife also filed a March 1994 letter with the 
RO.  She noted that the veteran's physical condition had 
consistently deteriorated during the marriage.  The veteran 
had chronic pain in both knees, his shoulder pain regularly 
recurred, and he suffered elbow and joint pain.  For a 36 
year old man, the veteran led a very limited lifestyle due to 
physical pain and lack of mobility because he was not able to 
run, hike, or participate in most physical or athletic 
activities.  Currently, the veteran's work was physical in 
nature and required him to manage his physical pain.  The 
veteran was severely limited in his life choices due to 
chronic physical problems.  

The June 1994 appeal stated that the veteran's in-service 
injuries were unreported or underreported because he was 
highly motivated to minimize physical problems in order to 
remain with the SEAL team.  The veteran stated that he had 
more problems with his injuries as he aged and arthritis 
became more of a problem.  He contended that his left knee 
was so unstable that he must wear a brace and much worse than 
the rating decision depicted.  He also stated that treatment 
reports from Hickam Air Force Base for his shoulder and neck 
were not received.  He was treated as a military dependent 
under his wife's social security number [redacted], from 
June 1993 to August 1993.   

The veteran was examined by a private orthopedic surgeon in 
August 1994 for an orthopedic exam and disability 
determination of both knees and left shoulder.  The veteran 
reported that he suffered an injury to his left knee at age 
16, in 1974, when he was in a cast for 4 weeks.  He had full 
recovery of his left knee and was able to participate in 
sports, both in high school and in college.  He was admitted 
to the Seals and underwent active training.  He injured his 
left knee while undergoing training exercises in the Seals.  
He sought medical treatment outside the military institution 
and underwent arthroscopic medial meniscectomy in April 1984.  
Following the arthroscopy, he continued to have chronic left 
knee pain.  His right knee was injured in March 1982 while 
doing Seal training exercises.  He received a direct blow to 
his kneecap and had difficulty with squats and difficulty 
carrying heavy objects.  He was an officer and deemed it 
unbecoming to complain of medical problems.  He began having 
left shoulder pains in October 1984 from Seal training 
exercises.  He did up to 10 parachute jumps per day, and he 
continued to parachute jump with his left shoulder injury.  
He had documented visits to the military clinic from 1984 to 
1986, and he was diagnosed with acromioclavicular joint 
arthritis.  He had a magnetic resonance imaging test at 
Tripler Army Medical Center in 1993 but does not know the 
specific findings from that report.  His current complaints 
were chronic, bilateral knee pain, left greater than right, 
occasional right pain.  He had morning pain and stiffness.  
He was unable to run.  He had pain arising from a prolonged 
sitting position and difficulty with stairs or squats.  He 
had tried anti-inflammatory medications in the past.  His 
left shoulder had pain in the anterior portion of the 
shoulder joint.  When the pain came, it radiated to his lower 
neck.  The pain occurred with raising his shoulder and with 
repetitive motion.  The veteran's past medical history was 
positive for hypertension, and his current medication 
included imipramine.  His work history was various jobs in 
construction, and pay was limited due to his physical 
limitations.  Physical examination revealed blood pressure of 
152/92.  His gait was normal, and he was able to walk on 
heels and toes.  He had pain with performing even a partial 
squat.  His left shoulder was tender at the left AC joint.  
Forward flexion of the left shoulder was 160 degrees, 
extension was 50 degrees, abduction was 110 degrees, 
adduction was 50 degrees, internal rotation was 80, and 
external rotation was 80.  Motor exam was intact.  The 
veteran had a negative supraspinatus test and a negative 
impingement sign.  Knee exam revealed a range of motion of 0-
125 degrees in the right knee and 0-125 in the left knee.  
There was a positive patella impingement test on both knees, 
positive patella grind test on the left knee, and negative on 
the right knee.  Both knees showed no laxity, negative 
Lachman's sign, and a negative pivot shift.  The left knee 
had tenderness at the anterior medical joint line.  No 
effusion was noted in either knee.  Deep tendon reflexes were 
present and equal at the knee and ankle jerks with downgoing 
toes.  The examiner noted that the VA September 1993 x-rays 
revealed 7 degrees varus of the left knee and 7 degrees varus 
of the right knee.  Mild narrowing was noted on the right 
knee, medial compartment.  There was marked narrowing on the 
left knee, medial compartment with 1-2 millimeters of space 
remaining.  The left shoulder showed acromioclavicular (AC) 
joint arthritis.  The examiner reviewed the April 1984 
operation report of the left knee arthroscopy with partial 
medical meniscectomy.  The findings were noted grade I-II 
chondromalacia of the medial compartment, both on the tibial 
plateau and the femoral condyle and grade II-III 
chondromalacia of the patellar area.  The impression was left 
knee degenerative joint disease involving the medial 
compartment and patellofemoral area, status post left knee 
arthroscopic medial meniscectomy; right chondromalacia 
patella, mild degenerative joint disease; and left shoulder 
AC joint arthritis.  

The veteran filed a statement with the RO in August 1994.  
His lack of medical documentation was caused by the attitude 
inherent to U.S. Navy Sea, Air, and Land (SEAL) operations.  
The SEALS do not support complaints of injury resulting in 
serious trauma because one is expected to carry on at all 
costs.  The veteran performed in a position even more 
classified than typical SEAL duties which limited him from 
seeking medical attention of any significance other than 
ongoing steroid shots for the left shoulder and personal 
therapy, pain killers, and ice for his knees.  Upon 
separation from active duty, the veteran believed that he 
could endure the ongoing pain in his knees and left shoulder 
indefinitely but the pain in these areas and continued 
deterioration have proven him wrong.  He stated that each of 
the injuries was acquired while serving as a Navy SEAL on 
active duty.  These injuries have caused ongoing pain and 
greatly degraded the qualify of his life because he is unable 
to perform the routine functions requiring mobility such as 
walking other than short distances, running, lifting objects, 
etc.  The veteran provided a chronology of medical treatment.  
In January 1982, he stated that he was treated for chronic 
pain and buckling of the left knee experienced during SEAL 
training.  In March 1982, he injured his right kneecap during 
a fall in training.  IN March 1984, the Navy Special Warfare 
doctors referred him to Balboa Naval Hospital for tests and 
medical procedures applicable to left knee pain.  In April 
1984, Dr. Beck, a civilian doctor, performed arthroscopic 
surgery on his left knee.  Dr. Beck's personal prognosis was 
that the veteran would be in a wheelchair by age 35.  In 
October 1984, the veteran injured his left shoulder during 
physical training.  Treatment followed upon return to command 
several weeks later.  The diagnosis was possible separation 
or rotator cuff tear.  The treatment administered was steroid 
shorts and painkillers over a period of 9 months to mitigate 
pain but symptoms persisted.  In 1989, Dr. Mattison examined 
the veteran.  He acknowledged all previous injury reports but 
conducted his own medical tests.  Dr. Mattison was reluctant 
to perform radical surgery on the left knee because the 
veteran was only 32 and suggested managing the chronic pain 
with painkillers and knee braces.  From September 1991 to 
April 1993, the veteran under numerous chiropractic 
appointment to treat the chronic pain in the left shoulder 
and neck area.  In Spring 1993, the veteran underwent 
numerous traction treatments at Hickam Air Force Base clinic 
to treat the pain in the left shoulder and neck.  Also in 
Spring 1993, further tests of injuries were conducted at 
Tripler Army Medical Center.  The veteran reported that the 
universal opinion of the doctors that he was that he was the 
youngest person that they had treated with the degree of 
severity of injury of the left knee.  The veteran stated that 
he had lost at least one-third of the strength in his left 
shoulder, and the pain and lack of mobility in his knees had 
resulted in a severe degradation of lifestyle and 
professional opportunities.  

In January 1998, the veteran underwent a VA joints and 
orthopedic examination.  The veteran separated from service 
in August 1986 and was currently unemployed.  The medical 
history regarding the veteran's knees was that, in 1982, 
during physical training, the veteran experienced pain at 
both knees when running.  In 1984, he underwent arthroscopy 
at the left knee.  He did not feel better after surgery.  As 
for subjective complaints, the veteran was taking no 
medication for his condition at both knees.  He complained of 
intermittent pain at both knees occurring when walking for a 
mile.  He also complained that he could not run.  The 
objective finding was that scars of arthroscopy are not 
visible at the left knee.  There was no swelling, no 
deformity, and no other impairment of both knees.  There was 
no anterior or posterior or lateral instability.  Anterior 
and posterior drawer signs were negative, and there were no 
valgus or varus motions bilaterally.  Flexion and extension 
range of motion was 0-80 degrees, painful from 70-80 degrees.  
There was no decrease of the range of motion upon repetitive 
motions and motions against resistance.  There was no 
incoordination of motion.  At 7 inches above the base of the 
patellae, the circumference of both thighs was 25 inches.  At 
9 inches below the base of the patellae, the circumference of 
both lower legs was 19 inches.  X-rays of both knees revealed 
an impression of mild osteoarthritis of bilateral knees.  The 
bilateral knees demonstrated mild degenerative changes, left 
worse than right with osteophyte formation.  There was no 
radiographic evidence of joint effusion.  Mild joint space 
narrowing was present.  The diagnosis was degenerative joint 
disease of both knees.  

The medical history regarding the veteran's shoulders was 
that, in 1984, during physical training while carrying a 
backpack, the veteran experienced pain at both shoulders.  He 
saw the doctor 3 weeks later and was treated conservatively.  
As for subjective complaints, the veteran is right-handed.  
He was seeing a chiropractor and an osteopath once a week for 
decrease of the range of motion of both shoulders.  The 
objective finding was that there was no tenderness and no 
muscular spasm at either shoulder.  There was no swelling, no 
deformity, and other impairment of both shoulders.  Range of 
motion of both shoulders was abduction of 160 degrees, 
forward elevation of 160 degrees, and internal and external 
rotation of 80 degrees.  Those motions were not painful, and 
there was no decrease of the range of motion upon repetitive 
motions or motion against resistance.  There was no 
incoordination of motion.  X-rays revealed an impression of 
minimal osteoarthritis of bilateral AC joints and 
glenohumeral joints.  The bilateral shoulders demonstrated 
minimal degenerative changes of the bilateral AC joints.  
There were also minimal degenerative changes of bilateral 
glenohumeral joints with osteophyte formation.  There was no 
fracture or dislocation.  The scapulae were unremarkable.  
The diagnosis was degenerative joint disease of both 
shoulders.  

The veteran's occupational history showed that he worked from 
3-1/2 years in 19871-1991 conducting research for Advanced 
Technology Inc, 5 months in 1992 as an assistant manager for 
Garden Pub, 6 months in 1993 as a public relations volunteer 
for the Honolulu Academy of Arts, and 9 months in 1994 as a 
construction worker for Intelcom Support Services Inc.  




Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Degenerative arthritis (hypertrophic or osteoarthritis) is 
evaluated under the criteria of Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, in the absence of limitation of 
motion, rate as below: With x-ray evidence of involvement of 
2 or more major joints or 2 or more minor join groups, with 
occasional incapacitating exacerbations, the veteran is 
entitled to a 20 percent rating.  With x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, the veteran is entitled to a 10 percent rating.  
Note (1): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.  Note (2): The 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  

Impairment of the shoulder may be evaluated under the 
criteria of Diagnostic Code 5203.  Malunion impairment of the 
clavicle or scapula is entitled to a 10 percent evaluation, 
or rate on impairment of function of contiguous joint.  
Nonunion impairment of the clavicle or scapula without loose 
movement is entitled to a 10 percent evaluation.  Nonunion 
impairment of the clavicle or scapula with loose movement is 
entitled to a 20 percent evaluation.  Dislocation impairment 
of the clavicle or scapula is entitled to a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  

Impairment of the knee may be evaluated under the criteria of 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability is entitled to a 10 percent evaluation.  
Moderate recurrent subluxation or lateral instability is 
entitled to a 20 percent evaluation.  Severe recurrent 
subluxation or lateral instability is entitled to a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  

"Locking", pain, and effusion into the joint of the knee 
may be evaluated under the criteria of Diagnostic Code 5258.  
A dislocated semilunar cartilage with frequent episodes of 
"locking", pain, and effusion into the joint is entitled to 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999).  

The partial removal of the left medial meniscus may be 
evaluated under the criteria of Diagnostic Code 5259.  
Symptomatic removal of a semilunar cartilage is entitled to a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1999).  

Loss of range of motion of the knee will be evaluated under 
the criteria of Diagnostic Codes 5260 and 5261.  Limitation 
of the flexion of the leg to 60 degrees is entitled to a 
noncompensable evaluation.  Flexion limited to 45 degrees is 
entitled to a 10 percent rating, flexion limited to 30 
degrees to a 20 percent rating, and flexion limited to 15 
degrees to a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
entitled to a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees is entitled to a 10 
percent rating, extension to 15 degrees to a 20 percent 
rating, extension to 20 degrees to a 30 percent rating, 
extension to 30 degrees to a 40 percent rating, and extension 
to 45 degrees to a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

The necessity of using a brace on the left knee may be 
evaluated under the criteria of Diagnostic Code 5262.  
Impairment of the tibia and fibula with slight knee or ankle 
disability is entitled to a 10 percent evaluation.  
Impairment of the tibia and fibula with moderate knee or 
ankle disability is entitled to a 20 percent evaluation.  
Malunion impairment of the tibia and fibula with marked knee 
or ankle disability is entitled to a 30 percent evaluation.  
Nonunion impairment of the tibia and fibula with loss of 
motion requiring a brace is entitled to a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1998).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  However, the provisions of 
38 C.F.R. §§ 4.40, 4.45 do not apply to ratings under 
Diagnostic Code 5257, because that rating code is not 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The rating criteria for hypertension changed in January 1998.  
Therefore, hypertension will be evaluated under the new and 
old criteria and the version most favorable to the veteran 
will apply.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  

Under the new criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) with 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more is entitled to a 10 
percent evaluation.  The minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who required continuous medication for control is a 10 
percent evaluation.  Diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more is 
entitled to a 20 percent evaluation.  Diastolic pressure 
predominantly 120 or more is entitled to a 40 percent 
evaluation.  Diastolic pressure predominantly 130 or more is 
entitled to a 60 percent evaluation.  38 C.F.R. Part 4, § 
4.104, Diagnostic Code 7101 (1999).  

Under the old criteria prior to January 12, 1998, Diagnostic 
Code 7101 provided for a 10 percent evaluation where the 
veteran's diastolic pressure was predominantly 100 or more.  
A 20 percent evaluation, the next higher, was warranted where 
the veteran's diastolic pressure was predominantly 110 or 
more with definite symptoms, and a 40 percent evaluation was 
warranted where the veteran's diastolic pressure was 
predominantly 120 or more with moderately severe symptoms.  
When continuous medication was shown necessary for control of 
hypertension, with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
to be assigned.  38 C.F.R. Part 4, § 4.104, Diagnostic Code 
7101 (1997).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).  


Analysis

The veteran's claims for ratings in excess of the current 
disability ratings for hypertension and right knee, left 
knee, and left shoulder disabilities are well grounded 
because the appeal arises from the original assignment of 
disability ratings, and the veteran alleged that his 
disabilities have worsened.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); Fenderson v. West, 12 Vet. App. 
119 (1999).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The right knee disability was evaluated as 10 percent 
disabling since May 1993.  A rating in excess of 10 percent 
is not warranted under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, and 5261 (1999).  

Under the criteria of Diagnostic Codes 5003 and 5010, the 
veteran is not entitled to a rating in excess of 10 percent 
for his right knee disability because the x-rays do not show 
involvement of 2 or more minor joint groups.  Under the 
criteria of Diagnostic Code 5260 and 5261, the veteran is not 
entitled to a rating in excess of 10 percent for his right 
knee disability because the most limited range of motion from 
August 1986 to January 1998 was 0-80 degrees, painful from 
70-80 degrees, in January 1998.  Thus, the veteran could bend 
his right knee to 70 degrees rather than to the normal 140 
degrees and straighten his right leg to the normal 
horizontal.  Nonetheless, the veteran was able to flex, or 
bend, his right leg past the 30 degrees limitation required 
for a 20 percent rating under Diagnostic Code 5260 and to 
extend, or straighten, his right leg well past the 15 degrees 
limitation required for a 20 percent rating under Diagnostic 
Code 5261.  

The left knee disability was evaluated as 10 percent 
disabling since May 1993.  A rating in excess of 10 percent 
is not warranted under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5258, 5259, 5260, and 5261.  A 
rating in excess of 10 percent may be warranted under the 
criteria of Diagnostic Code 5262.  

Under the criteria of Diagnostic Codes 5003 and 5010, the 
veteran is not entitled to a rating in excess of 10 percent 
for his left leg disability because the x-rays do not show 
involvement of 2 or more minor joint groups.  The veteran is 
also not entitled to a rating in excess of 10 percent under 
the criteria of Diagnostic Code 5258.  Although the veteran 
reported a history of "trick" or locked knee at the August 
1986 discharge examination and the veteran had effusion of 
the left knee in March 1993, the medical evidence does not 
show that the semilunar cartilage was dislocated after the 
April 1984 surgery.  Under the criteria of Diagnostic Code 
5259, the veteran is entitled to a maximum 10 percent rating 
for the April 1984 partial removal of his medial meniscus.  
Under the criteria of Diagnostic Code 5260 and 5261, the 
veteran is not entitled to a rating in excess of 10 percent 
for his left knee disability because the most limited range 
of motion from August 1986 to January 1998 was 0-80 degrees, 
painful from 70-80 degrees, in January 1998.  Thus, the 
veteran could bend his left knee to 70 degrees rather than to 
the normal 140 degrees and straighten his left leg to the 
normal horizontal.  Nonetheless, the veteran was able to 
flex, or bend, his left leg past the 30 degrees limitation 
required for a 20 percent rating under Diagnostic Code 5260 
and to extend, or straighten, his left leg well past the 15 
degrees limitation required for a 20 percent rating under 
Diagnostic Code 5261.  

A rating in excess of 10 percent may be warranted under the 
criteria of Diagnostic Code 5262 because the veteran's August 
1994 statement alleges that he has to wear a brace on his 
left knee.  The veteran alleged that Dr. Mattison instructed 
him in 1989 to manage the chronic pain with painkillers and 
knee braces but the medical evidence does not document these 
instructions from Dr. Mattison or another examiner.  
Therefore, the veteran should be accorded a VA examination to 
determine whether a brace is required for his left knee 
disability.  This matter is addressed in the remand portion 
of this decision.  

The RO denied the claim of service connection for a right 
shoulder disability in August 1994, and the veteran filed a 
notice of disagreement in October 1994.  The RO did not issue 
a statement of the case.  Therefore, this matter is addressed 
in the remand portion of this decision.  

The left shoulder disability was evaluated as 10 percent 
disabling since May 1993.  A rating in excess of 10 percent 
is not warranted under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, and 5203.  

Under the criteria of Diagnostic Codes 5003 and 5010, the 
veteran is not entitled to a rating in excess of 10 percent 
for his left shoulder disability because the x-rays do not 
show involvement of 2 or more minor joint groups.  The 
veteran is also not entitled to a rating in excess of 10 
percent for his left shoulder disability under the criteria 
of Diagnostic Code 5203 because the medical evidence does not 
show nonunion or dislocation impairment of the clavicle or 
scapula.  

A rating in excess of 10 percent is not warranted for 
hypertension under both the new and old criteria because the 
veteran's blood pressure predominantly falls below the levels 
required for a 10 percent evaluation.  The veteran receives 
the minimum 10 percent rating because, according to the 
August 1994 examiner, the veteran takes medication for blood 
pressure control even though his diastolic pressure is not 
predominantly 100 or more.  A higher rating is not warranted 
because, although the record shows that his diastolic blood 
pressure was 100-104 in September 1993, his diastolic blood 
pressure remained under 100 prior to and since September 
1993.  


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for a right knee disability is denied.  

The claim of entitlement to a disability rating in excess of 
10 percent for a left shoulder disability is denied.  

The claim of entitlement to a disability rating in excess of 
10 percent for hypertension is denied.  


REMAND

The veteran's October 1994 statement served as a notice of 
disagreement with the August 1994 rating decision that denied 
service connection for a right shoulder disability.  See 38 
C.F.R. § 20.201 (1998).  This case must be remanded because 
the RO did not issue a statement of the case.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

The veteran's August 1994 statement alleged that Dr. Mattison 
instructed him in 1989 to use a brace on his knees but the 
medical evidence does not show whether a brace was required 
for the veteran's left knee disability.  

In addition, the September 1993 and January 1998 VA 
examinations were inadequate because the examiner failed to 
provide a full description of the effects of the left knee 
disability upon the veteran's ordinary activity, whether pain 
could significantly limit functional ability during flare-ups 
or when the left knee was used repeatedly over a period of 
time, loss of range of motion portrayed in terms of the 
degrees of additional range of motion loss due to pain on use 
or during flare-ups, as well as many of the other matters 
listed below in Item 2.  If a diagnosis is not supported by 
the finding on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999).  

Therefore, this case is remanded for the RO to issue a 
statement of the case regarding the denial of service 
connection for a right shoulder disability, to obtain any 
additional medical records, and to obtain a comprehensive 
examination by a VA physician.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 4.2 (1999).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a left knee disability 
since 1980.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service right shoulder conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the left knee condition 
and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the disability upon the 
veteran's ordinary activity; c) whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time; d) loss of range of motion 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; e) 
crepitation; f) less or more movement 
than normal; g) weakened movement; h) 
excess fatigability; i) incoordination 
and impaired ability to execute skilled 
movement smoothly; j) pain on movement; 
k) swelling, deformity, or atrophy of 
disuse; l) instability of station; m) 
disturbance of locomotion; n) 
interference with sitting, standing, and 
weight-bearing; and o) whether the left 
knee condition requires a brace.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 10 percent for a left knee 
disability based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered, including DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) and 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
and 4.71a, Diagnostic Codes 5003, 5010, 
and 5256-5263 (1999).  The RO should 
consider whether staged ratings are 
warranted for a left knee disability.  
See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals





